Citation Nr: 0104697	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-00 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back pain as 
secondary to the service-connected disability of the sural 
nerve distribution of the left foot.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 8 to April 
29, 1971.

This appeal arose from a February 1996 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a low back disorder as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot.

The issue of entitlement to an increased evaluation for the 
service-connected disability of the sural nerve distribution 
of the left foot will be addressed in the remand portion of 
this decision.


FINDING OF FACT

There is no medical evidence of a diagnosis of a current low 
back disorder.


CONCLUSION OF LAW

Service connection for low back pain as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot is not warranted.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service-connection may also 
be granted for the degree to which a non-service-
connected disorder is aggravated by a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The objective evidence of record shows that the veteran first 
complained of low back pain during an October 1995 VA 
examination.  He indicated that this pain had been present 
for approximately five years, ever since he had fallen off 
his fence on top of a garbage can while trying to repair 
something.  He made no mention of his ankle playing any role 
in this fall.  He stated that he suffered from almost 
constant pain, which was made worse by prolonged standing or 
walking.  He denied radiation, but stated that he had 
occasional tingling in the anterior regions of both thighs.  
His posture was erect and his gait was normal.  An x-ray of 
the lumbar spine revealed no abnormalities.  The diagnosis 
was chronic low back pain, cause undetermined, x-ray 
negative.

During a VA examination conducted in February 1997, the 
veteran made no mention of his back.  He was re-examined by 
VA in August 1997.  He stated that he had first noted low 
back pain in 1988 or 1989.  He denied suffering any back 
injury.  He described experiencing a sharp pain in the back 
after walking one block.  The objective examination found no 
postural abnormalities or fixed deformities and there was no 
evidence of spasms.  Forward flexion was to 75 degrees; 
extension was to 35 degrees; lateral flexion was to 30 
degrees bilaterally; and rotation was to 35 degrees 
bilaterally.  He had mild pain on range of motion.  An x-ray 
was negative.  The diagnosis was low back pain.  The examiner 
commented that there was no low back diagnosis of record, 
save for pain.  It was noted that the veteran was about 70 
pounds overweight, and that this probably contributed to his 
pain.  It was then stated that "[i]n my opinion, the back 
pain is not primarily related to his service-connected left 
foot condition."

After a careful review of the evidence of record, it is found 
that service connection for low back pain is not warranted.  
Initially, it is noted that there is no diagnosis of a low 
back disability of record.  The only diagnosis is of pain, a 
symptom.  Pain alone, without evidence of a diagnosed or 
identifiable underlying malady or condition, does not 
constitute by itself a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Because the veteran has not submitted 
any objective evidence of the current existence of any low 
back disability (either distinct from or related to a 
service-connected condition) for which service connection 
could be granted, entitlement to secondary service connection 
for low back pain is not established.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  The VCAA provides for VA to arrange for a medical 
examination and opinion, in certain circumstances and 
requires VA to notify the claimant of efforts to obtain 
certain types of records or records identified by the 
claimant, in certain circumstances.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  In the instant case, the Board finds that VA has 
made reasonable efforts to assist the veteran and no further 
assistance is required.  The veteran has not identified any 
relevant records which have not been obtained and he was 
afforded an examination of his back in connection with his 
secondary service connection claim.  The Board, therefore, 
finds that a remand of the secondary service connection issue 
for further development of the evidence is not required by 
the VCAA.

ORDER

Service connection for low back pain as secondary to the 
service-connected disability of the sural nerve distribution 
of the left foot in denied.


REMAND

A review of the record indicates that the RO granted a 10 
percent disability evaluation for the service-connected 
disability of the sural nerve distribution of the left foot 
in December 1998.  In January 1999, the veteran's 
representative submitted correspondence which constituted a 
notice of disagreement with the evaluation assigned to this 
disorder.  The 10 percent disability evaluation was confirmed 
and continued by a rating action issued in July 1999.  In 
November 1999, the evaluation was increased to 20 percent.  
However, despite the veteran submitting a notice of 
disagreement with the evaluation assigned to this disorder, 
the RO never provided the veteran with a statement of the 
case.  In these circumstances, this issue must be remanded to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, this issue will be REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case concerning the question of 
entitlement to an increased evaluation 
for the service-connected disability of 
the sural nerve distribution of the left 
foot.  He should then be given the 
appropriate time to perfect his appeal 
with the submission of a substantive 
appeal.  If, and only if, he files his 
substantive appeal in a timely manner, 
then that issue should be certified to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 


